DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michelle Weaver on 10/21/2021. 
The application has been amended as follows: 
Claim 21: A surgical system, comprising: 
an end effector, comprising: 
an ultrasonic blade; and 
a capturing arm, wherein the capturing arm is movable to capture tissue against the ultrasonic blade; 
a transducer configured to generate ultrasonic energy for transmission to the ultrasonic blade; and 
a sealing member removably coupled to the end effector, the sealing member configured to seal the tissue captured by the capturing arm against the ultrasonic blade by at least partially melting through the tissue captured by the capturing arm.
Claim 22 is canceled. 

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a mechanical fasteners for use with surgical energy devices that includes the combination of recited limitations in claims 10 and 15 The art alone or in combination did not teach (Claim 10) wherein the mounting means are removably coupled to at least one of the capturing arm and the ultrasonic blade, wherein the mounting means are configured to mount the clamping means to the end effector. (Claim 15) wherein the camming member comprises a projection extending toward the ultrasonic blade; a transducer configured to generate ultrasonic energy for transmission to the ultrasonic blade; and a surgical clip removably coupled to the ultrasonic blade, wherein the projection of the camming member is configured to motivate the surgical clip to clamp tissue. (Claim 21) a sealing member removably coupled to the end effector, the sealing member configured to seal the tissue captured by the capturing arm against the ultrasonic blade by at least partially melting through the tissue captured by the capturing arm The closest prior art of record Rogge et al. (U.S. Patent Publication No. 2008/0147092 A1) fails to disclose the above limitations and would not be obvious to modify because of its fixed mounting means and divergent camming/clip actuating mechanism as well as only melting at the clip end. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771